Citation Nr: 9932755	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  94-37 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for neck and left 
shoulder disabilities.  

2.  Entitlement to an increased evaluation for ankylosing 
spondylitis, rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 1967 
and from July 1974 to October 1978.  By rating action dated 
in August 1990, the Department of Veterans Affairs (VA) 
Regional Office Los Angeles, California, confirmed and 
continued a 20 percent evaluation for the veteran's 
ankylosing spondylitis and a 10 percent evaluation for a 
bilateral foot disability.  The veteran appealed from those 
decisions.  In an August 1995 rating action service 
connection was denied for a left shoulder disability and a 
10 percent evaluation for headaches was confirmed and 
continued.  The veteran appealed from those decisions.  In a 
May 1997 rating action service connection for a neck 
disability was denied as was a total rating based on 
individual unemployability.  The veteran appealed from those 
decisions.  In September 1997 the veteran testified at a 
hearing at the regional office before a regional office 
hearing officer.  In a July 1998 rating action a total rating 
based on individual unemployability was granted.  In July 
1999 the veteran testified at a hearing before a member of 
the Board of Veterans' Appeals (Board) sitting at the 
regional office.  In a July 1999 statement the veteran 
withdrew his appeals for increased ratings for the bilateral 
foot disability and headaches.  Thus those matters are no 
longer in an appellate status.  The remaining issues are now 
before the Board for appellate consideration.  

FINDINGS OF FACT

1.  When the veteran was examined by the VA in July 1980 the 
examiner indicated that there were changes in the sacroiliac 
joints consistent with ankylosing spondylitis.

2.  By rating action dated in December 1980, service 
connection was granted for a lumbosacral disability with 
possible ankylosing spondylitis, rated 20 percent disabling.

3  When the veteran was examined by the VA in November 1982, 
a diagnosis was made of chronic strain of the lumbosacral 
spine with probable ankylosing spondylitis.  A diagnosis of 
ankylosing spondylitis was made when he was examined by the 
VA in April 1990.

4.  In a June 1993 statement a VA physician indicated that 
the veteran had ankylosing spondylitis and degeneration of 
the left shoulder.  Degenerative disc disease of the cervical 
spine was diagnosed on an August 1994 VA examination.

5.  The veteran testified at the July 1999 hearing before the 
Board that he had low back pain and muscle spasms in the low 
back, neck and shoulder.

6.  In a July 1999 statement a VA physician indicated that 
current X-rays of the lumbar spine, neck and shoulders showed 
only degenerative changes but it was possible that the 
degenerative changes may have been preceded by an 
inflammatory arthritis.


CONCLUSION OF LAW

The veteran has submitted well-grounded claims for service 
connection for neck and left shoulder disabilities and an 
increased rating for ankylosing spondylitis.  38 
U.S.C.A.§ 5107(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The veteran's service medical records reflect that he was 
observed and treated on a number of occasions for complaints 
of low back pain.  

In May 1980 the veteran submitted his initial claim for 
service connection for a low back disability.  He provided a 
March 1980 VA skeletal imaging study of the lumbosacral area 
and pelvis reflecting an impression of ankylosing 
spondylitis.  

The veteran was afforded a VA examination in July 1980.  
Various findings were recorded on physical examination 
including limitation of motion of the lumbar spine.  The 
examiner indicated that there were changes in the sacroiliac 
joints consistent with ankylosing spondylitis.  

By rating action dated in December 1980, service connection 
was granted for a lumbosacral spine disability with possible 
ankylosing spondylitis, rated 20 percent disabling.  

Reports by VA physicians dated in May and July 1982 reflect 
that the veteran was a patient at the rheumatology clinic for 
chronic arthritis.  

When the veteran was examined by the VA in November 1982 a 
diagnosis was made of chronic strain of the lumbosacral spine 
with probable ankylosing spondylitis.  

In a January 1983 rating action the evaluation for the 
veteran's low back condition was increased from 20 percent to 
40 percent.  In a June 1984 rating the evaluation for the low 
back condition was confirmed and continued.  The veteran 
appealed from that decision.  

In a December 1985 statement by a VA physician, it was 
indicated that the veteran's low back motion was limited only 
in right lateral motion to 60 degrees and anterior flexion to 
100 degrees.  It was noted that he had been followed in the 
rheumatology clinic at the VA hospital for over seven years 
and that his disease was relatively stable but caused 
sufficient back pain for him to be bedridden 1 to 2 days a 
month.  

In an April 1986 rating action the evaluation for the 
veteran's low back condition was reduced from 40 percent to 
20 percent.  In February 1987 the Board of Veterans' Appeals 
denied entitlement to an evaluation in excess of 20 percent 
for the low back disability.  

In March 1990 the veteran submitted a claim for an increased 
rating for his low back disability.  

When the veteran was examined by the VA in April 1990 various 
findings were made regarding the low back.  The diagnosis was 
ankylosing spondylitis.  In a June 1993 statement a VA 
physician indicated that the veteran had been followed in the 
orthopedic clinic and had ankylosing spondylitis and 
degeneration of the left shoulder.  

In August 1993 the veteran submitted a claim for service 
connection for a left shoulder disability.  When the veteran 
was examined by the VA in August 1994 the diagnoses were 
degenerative disc disease of the cervical spine with a 
history of ankylosing spondylitis and lumbar pain.  

The veteran was afforded a VA examination in October 1996.  
Various findings were recorded including some limitation of 
motion of the lumbar spine.  It was indicated that there was 
no apparent vertebral spasm or tenderness.  There was a full 
active and passive range of motion of the left shoulder 
although the veteran complained of pain on motion.  The 
examiner commented that although a diagnosis of ankylosing 
spondylitis had been made in the veteran's case, there was 
nothing on the physical examination or X-rays to corroborate 
that diagnosis.  He indicated that X-ray studies of the 
shoulder showed osteoarthritis, which was most likely, the 
causative symptom for the shoulder problem.  He stated that 
there was no correlation between the left shoulder symptoms 
and the veteran's neck and low back complaints.  According to 
the American Medical Association Directory of Physicians in 
the United States (35th Edition 1996), the examiner who 
conducted the October 1996 examination is a general 
practitioner.  

During the course of the July 1999 hearing before the Board, 
the veteran related that he had low back pain and muscle 
spasms in the low back, neck and shoulder.  He stated that he 
had difficulty bending over.  

The veteran submitted a July 1999 statement by a VA physician 
who indicated that he had evaluated the veteran and followed 
him on an ongoing basis in the rheumatology primary care 
clinic for nearly 20 years.  He had a history of chronic low 
back pain, neck pain and arthralgia involving his shoulders, 
knees and feet.  He had been diagnosed as having ankylosing 
spondylitis in the early 1980's.  Over the past several years 
the veteran had had persistent neck and low back pain as well 
as shoulder and ankle pain.  X-ray studies of his spine over 
the past five years had shown degenerative changes that 
included degenerative disease of the cervical spine, 
degenerative changes of the left shoulder joint and bilateral 
sacroiliac joint sclerosis.  

The physician indicated that the history of chronic pain in 
his neck and lower spine with a clinical history and features 
on examination was consistent with the diagnosis of 
ankylosing spondylitis made nearly 20 years previously.  He 
stated that current X-rays of the lumbar spine, neck, 
shoulders and feet showed only degenerative changes, but it 
was possible that the degenerative changes may have been 
preceded by an inflammatory arthritis.  He stated that the 
veteran's history was consistent with a history of an 
inflammatory arthritis in the past and the prior diagnosis of 
ankylosing spondylitis.  

During the July 1999 hearing the veteran's representative 
pointed out that the examiner who conducted the October 1996 
VA examination was not a rheumatologist.  The representative 
requested that if an allowance was not possible on the 
current record that the case be remanded for an examination 
of the veteran by a rheumatologist.  

In view of the July 1999 statement by the VA physician 
together with the other evidence of record, the Board 
considers the veteran's claim for service connection for a 
neck and left shoulder disability to be well grounded. The 
Board also considers the veteran's claim for an increased 
rating for his low back disability to be well grounded since, 
as noted previously, during the July 1999 hearing, he 
complained of muscle spasm involving his low back as well as 
difficulty bending over.  The VA therefore has a duty to 
assist him in the development of his claims. 


ORDER
The veteran's claims for service connection for neck and left 
shoulder disabilities and an increased rating for ankylosing 
spondylitis are well-grounded.


REMAND

In view of the fact that the Board has found the veteran's 
claims to be well-grounded, the VA has a duty to assist him 
in the development of his claims.  The Board believes that 
additional medical information would be desirable and the 
case is REMANDED to the regional office for the following 
action:  

1.  The veteran should be afforded 
examinations by specialists in 
orthopedics and rheumatology in order to 
determine the current nature and extent 
of his neck and left shoulder 
disabilities as well as the nature and 
severity of his low back disability.  All 
indicated tests and studies should be 
conducted.  The examiners should 
determine whether the veteran has 
ankylosing spondylitis of the lumbosacral 
region and if so whether that condition 
is related to any neck or left shoulder 
disability which may now be present.  The 
orthopedic examiner should identify the 
limitation of activity imposed by the 
service-connected low back condition, 
viewed in relation to the medical 
history, with a full description of the 
effects of disability upon his ordinary 
activity.  An opinion should also be 
provided by the orthopedic examiner 
regarding whether pain associated with 
the low back condition significantly 
limits functional ability during flareups 
or with extended use.  Voyles v. Brown, 
5 Vet. App. 451, 453 (1993).  It should 
be noted whether the clinical evidence is 
consistent with the severity of the pain 
and other symptoms reported by the 
veteran.  The orthopedic examiner should 
also indicate whether the low back 
exhibits weakened movement, excess 
fatigability or incoordination.  
Lathan v. Brown, 7 Vet. App. 359 (1995); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The claims file should be made available 
to the examiners for review prior to 
conducting the examination.  

2.  The regional office should then 
review the veteran's claims.  If the 
determination regarding any of the issues 
on appeal remains adverse to the veteran, 
he and his representative should be sent 
a supplemental statement of the case and 
be afforded the appropriate time in which 
to respond.  

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.  

		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).





